DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 11/18/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 13-22, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US Pub. No. 2018/0251921) in view of Flanagan et al. (US Pub. No 2013/0115048).
Regarding claim 1, the Shi reference discloses a seal (Figs. 1-8), comprising: 
a ceramic matrix composite ply (Abstract) having woven ceramic-based fibers in a ceramic-based matrix (Para. [0006], Fig. 2-4), including the seal having different shapes (Para. [0026]).
However, the Shi reference fails to explicitly disclose the seal having a W-shape.
The Flanagan et al. (hereinafter Flanagan) reference, a seal in a turbine, discloses making a seal of a W-shape (Fig. 11) defined by first bend (bend at 166 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the shape of the Shi reference to have a W-shape in view of the teachings of the Flanagan reference in order to provide the desired sealing pressure.
Regarding claim 5, the Shi reference, as modified in claim 1, discloses the woven ceramic based fibers include a first set of fibers oriented in a first direction and a second set of fibers oriented in a second direction and woven with the first set of fibers, and the first set of fibers is angled with respect to the bend axis at an angle between about 0 and 60 degrees (Shi, Figs. 2-4).
Regarding claim 6, the Shi reference, as modified in claim 1, discloses woven ceramic based fibers include a first set of fibers oriented in a first direction and a second set of fibers oriented in a second direction and woven with the first set of fibers (Shi, Figs. 2-4), wherein the relative volume fractions of the first set of fibers and the second set of fibers is between about 5% and 60% (Shi, Para. [0004]).
Regarding claim 7, the Shi reference, as modified in claim 1, discloses the woven ceramic based fibers include a first set of fibers oriented in a first direction and a second set of fibers oriented in a second direction and woven with the first set of fibers (Shi, Figs. 2-4), wherein the relative volume fractions of the first set of fibers and the second set of fibers is between about 5% and 60% (Shi, Para. [0004]), and wherein the first set 
Regarding claim 8, the Shi reference, as modified in claim 1, discloses the woven ceramic based fibers include a first set of fibers oriented in a first direction, a second set of fibers oriented in a second direction and woven with the first set of fibers, and a third set of fibers oriented in a third direction and woven with the first and second sets of fibers (Shi, Para. [0025]).
Regarding claim 9, the Shi reference discloses a sealed assembly (Figs. 5,7A,7B), comprising a first component (not shown); 
a second component (not shown); and 
a seal sealing (Figs. 1-8) the first component with respect to the second component, the seal including a ceramic matrix composite ply (Figs. 2-4) having woven ceramic-based fibers in a ceramic-based matrix(Para. [0006]), including the seal having different shapes (Para. [0026]).
However, the Shi reference fails to explicitly disclose the seal having a W-shape.
The Flanagan et al. (hereinafter Flanagan) reference, a seal in a turbine, discloses making a seal of a W-shape (Fig. 11) defined by first bend (bend at 166 formed about a first bend axis (bend axis at 166) and defining a first rounded portion (166) and a second bend (bend at 168) formed about a second bend axis (bend axis at 168) and defining a second rounded portion (168), wherein the first bend axis and second bend axis are parallel to one another (Fig. 11).

Regarding claim 13, the modified Shi reference discloses the invention substantially as claimed in claim 9, including the woven ceramic based fibers include a first set of fibers oriented in a first direction and a second set of fibers oriented in a second direction and woven with the first set of fibers (Figs. 2-4).
However, the modified Shi reference fails to explicitly disclose the first set of fibers is angled with respect to the bend axis at an angle between about 30 and 60 degrees.
It would have been obvious to one of ordinary skill in the art at the time of filing to angle the fibers between 30 and 60 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide more strength to the seal. In re Aller, 105 USPQ 233.
Regarding claim 14, the modified Shi reference discloses the invention substantially as claimed in claim 9, including the woven ceramic based fibers include a first set of fibers oriented in a first direction and a second set of fibers oriented in a second direction and woven with the first set of fibers (Figs. 2-4).
However, the modified Shi reference fails to explicitly disclose the relative volume fractions of the first set of fibers and the second set of fibers is between about 5% and 60%.
In re Aller, 105 USPQ 233.
Regarding claim 15, the modified Shi reference discloses the invention substantially as claimed in claim 9, including the woven ceramic based fibers include a first set of fibers oriented in a first direction and a second set of fibers oriented in a second direction and woven with the first set of fibers (Figs. 2-4).
However, the modified Shi reference fails to explicitly disclose the relative volume fractions of the first set of fibers and the second set of fibers is between about 5% and 60%, and wherein the first set of fibers is angled with respect to the bend axis at an angle between about 30 and 60 degrees.
It would have been obvious to one of ordinary skill in the art at the time of filing to angle the fibers between 30 and 60 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide more strength to the seal. In re Aller, 105 USPQ 233.
It would have been obvious to one of ordinary skill in the art at the time of filing to make the volume fractions between about 5% and 60%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide more strength to the seal. In re Aller, 105 USPQ 233.

Regarding claim 16, the Shi reference, as modified in claim 9, discloses each of the first and second components have at least one mating face mating with the seal, and the at least one mating face is non- abrasive with respect to the seal (not shown).
Regarding claim 17, the Shi reference, as modified in claim 9, discloses the sealed component is in a gas turbine engine (Shi, Para. [0004]).
Regarding claims 18-20 and 26, the method is obvious in view of the rejections of claims 1, 5-9, and 13-17.
Regarding claims 21, 22, and 26, the Shi reference, as modified in claims 1 and 9, discloses the ceramic matrix composite ply includes a central portion (e.g. Flanagan 156,158,170) extending between the first and second bends (Flanagan, Fig. 11).
Regarding claim 25, the Shi reference, as modified in claim 18, discloses 

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Flanagan as applied to claims 1, 5-9, 13-22, 25, and 26  above, and further in view of Taylor et al. (US Pub. No. 2010/0276895).
Regarding claims 23 and 24, the Shi reference, as modified in claim 16, discloses the invention substantially as claimed.
However, the modified Shi reference fails to explicitly disclose the at least one mating face being deformable with respect to the seal, the at least one mating face including a coating.
The Taylor et al. (hereinafter Taylor) reference, a seal for a turbine, discloses the addition of a coating (156B,158B) to the contacting surfaces.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a coating to the modified Shi reference, in view of the teachings of the Taylor reference in order to prevent corrosion (Taylor, Abstract).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-9, 13-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILBERT Y LEE/Primary Examiner, Art Unit 3675